March 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    REMOTE CONTROL HOBBIES, L.L.C. A/K/A AND D/B/A REMOTE
                CONTROL HOBBIES, Appellant

NO. 14-12-01088-CV                          V.

    AIRBORNE FREIGHT CORPORATION D/B/A AIRBORNE EXPRESS
        SUCCESSOR BY MERGER TO DHL EXPRESS, Appellee
               ________________________________

       This cause, an appeal from the turnover order signed December 4, 2012, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order Appellant to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.